DETAILED ACTION
This Office Action is in response to Application No. 15/900,826 filed on February 21, 2018. Claims 1-8 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The parent has been filed in Application No. JP2017075587  filed on April 5th, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
(US 6702855 B1) – This patent is cited by the applicant on the IDS but does not seem to contain any information related to the application as it is directed to Osteophilic implants. Examiner kindly asks that applicant clarify relevant passages for the document. 
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
Claim 4 and 8 objected to because of the following informalities:  The claims recite: “…the input unit adjusts read timing and reads…” The correct grammar would be ““…the input unit adjusts the read timings and reads…”.  Appropriate correction is kindly requested.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “input unit…”, “reservoir unit…” and “output unit…” of claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. For example, the limitations appear to pass the 3-prong test, however, the preamble states that a recurrent neural network includes an input unit, a reservoir unit, and an output unit. It is not clear if the Applicant intended for these units to be software units (based on the preamble) or to be interpreted under 112(f). Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merkel (US 10891536 B1) .


In regards to claim 1, Merkel teaches the following:
A computer system that executes computation processing using a recurrent neural network including an input unit,
[ (Col. 1, Lines 33-35 ) “Reservoir computing (RC) is used in a type of artificial neural network with an untrained, recurrent hidden layer called a reservoir”
	This citation teaches the artificial neural network and demonstrates a recurrent layer. ]
[ (Col. 2, Lines 42-43) “FIG. 7 is a block diagram of a stochastic input layer of a network, consistent with embodiments of the disclosure”
	This citation teaches the input layer of the neural network which contains the input units.]
a reservoir unit,
 [ (Col. 1, Lines 33-35) “Reservoir computing (RC) is used in a type of artificial neural network with an untrained, recurrent hidden layer called a reservoir” ]
and an output unit,
[ (Col. 1, Lines 30-34) “ANNs contain one or more artificial neurons that, analogous to a human brain neuron, generate an output signal depending on a weighted sum of inputs” ]
the computer system comprising: at least one computer, wherein the at least one computer includes a computation device and a memory connected to the computation device,
[ (Fig. 6) and (Col. 2, Lines 39-41) “FIG. 6 is a diagrammatic representation of a Time Delay Reservoir (TDR) network implemented using stochastic logic, consistent with embodiments of the disclosure”
	This figure teaches the memory (Shift registers) ]
[ (Fig. 10) and (Col. 2, Lines 48-49) “FIG. 10 is a block diagram of an example multi-input multiplexer”
	This figure teaches the computation device (multiplexer) ]
the input unit includes an input node that receives a plurality of time-series data,
[ (Col. 4, Lines 20-21) “Time series input 102, which is denoted as u(p), are multiplied by a random weight matrix Win in the input layer”
	This citation teaches the input unit including the time-series data. ]
[ (Col. 3, Line 66 – Col. 4, Line 2) “Artificial Neural Networks use one or more artificial neurons. FIG. 2 is a block diagram of an artificial neuron 200. Mixer 202 of artificial neuron 200 uses a set of synaptic weights 204 to produce a weighted sum 206 of M input signals”
	This citation teaches the input layer contains input neurons (equivalent to the nodes) and are the ones processing the input data. ]
the reservoir unit includes at least one nonlinear node that receives input data output by the input unit and has time delay,
[ (Col. 4, Line 67 – Col. 5, Line 4) “FIG. 3 shows a reservoir 300 in accordance with embodiments of the disclosure. A single non-linear node provides the activation function 302, analogous to the sigmoid and spiking functions in the ESN and LSM, respectively”
	This citation teaches the non-linear node within the reservoir unit. ]
[ (Col. 3, Lines 27-32) “A third category of RC, called time delay reservoirs (TDRs), avoids this overhead by time multiplexing resources. TDRs utilize a single neuron and a delayed feedback to create reservoirs with either a chain topology or even full connectivity”
	This citation teaches the time delay within the reservoir unit. ]
the output unit includes an output node that receives an output from the reservoir unit,
[ (Col. 4, Lines 30-34) “The signal 112, indicative of the state of the reservoir x(p), is then connected to output layer 108 via a third weight matrix Wout to provide the output signal 114 denoted as ŷ(p)=c(Woutx(p)), where c is an output function”
	This citation teaches the output layer (which includes the output neurons) receive the output from the reservoir unit. ]
[ (Col. 3, Lines 13-16) “The output 112 from reservoir layer 106 is passed to output layer 108 where it is processed, dependent upon a set of output weights Wout, to produce final output signal”
	Further support of the above. ]
and the input unit receives a plurality of time-series data,
[ (Col. 4, Lines 20-21) “Time series input 102, which is denoted as u(p), are multiplied by a random weight matrix Win in the input layer”
	This citation teaches the input unit including the time-series data. ]
 divides each of the plurality of time-series data by a first time width,
[ (Col. 4, Lines 15-41)
	In general, this citation teaches the time delay networks utilizing the input layers which receive time-series data and create time-step data (equivalent to time widths). ]
calculates a first input stream for each of the plurality of time-series data by executing sample and hold processing on the time-series data included in the first time width,
[ (Col. 5, Lines 6-10) “At each time-step p, a new reservoir input is retrieved. For example, the reservoir's input 304 may be sampled from an analog input signal and held for a duration of H smaller time-steps of duration Ω”
	This citation teaches the time-step(s) (equivalent to the time width) being created within the system, and being used to calculate the input via sample and hold processing. ]
calculates a plurality of second input streams for each processing that modulates the first input stream with a second time width,
[ (Col. 5, Lines 7-12) “For example, the reservoir's input 304 may be sampled from an analog input signal and held for a duration of H smaller time-steps of duration Ω. For each of the H time-steps, the held input is multiplied by an input weight wi in to provide input 304. At time t=(pH+i)Ω” (Emphasis added)
	This citation teaches the smaller time-steps denoted as time H which is modulated from the original time-steps. It then discusses the H time-steps (equivalent to the second time widths) being used to calculate the secondary input. ]
executes time shift processing that gives time shift on each of the plurality of second input streams,
[ (Col. 5, Lines 26-29) “In this way, τ components make up the reservoir's state corresponding to each sampled and held input, u(p). The output 314 is passed through delay elements 316 that form a τ-element delay line”
	This citation teaches the delay line (equivalent to shift processing) and performs the delay line (shift processing) on all the input elements. ]
and calculates the input data by superimposing the plurality of second input streams subjected to the time shift processing.[ (Col. 5, Lines 17-19) “For example, when τ=H, the delayed state is xi−τ (p)=xi (p−1). The resulting sum 312 is then fed back into the activation function 302 to provide the updated output” (emphasis added)
	This citation from Merkel teaches the delayed (equivalent to time shifted) time-stepped (equivalent to time width) inputs being cumulatively fed back into the activation function which makes it equivalent to input data. ]





In regards to claim 2, The computer system according to claim 1, is taught by Merkel as seen above. Merkel continues by teaching the following:
wherein different magnitudes of delay are given to the plurality of first input streams.
[ (Col. 5, Lines 12-13) “At time t=(pH+i)Ω, the input 304 is defined as si (p)□st=(pH+t)Ω=wi inu(p) for i=0, 1, 2, . . . , H”
	This citation from Merkel teaches the variable time changing as shown by the above equations and denoting that the function for the delay will change for each variable as “i” increments.  ]





In regards to claim 3, The computer system according to claim 2, is taught by Merkel as seen above. Merkel continues by teaching the following:
wherein the input unit includes a mask circuit that calculates the first input stream and the second input stream,
[ (Fig. 7) and (Col. 2, Lines 42-43) “FIG. 7 is a block diagram of a stochastic input layer of a network, consistent with embodiments of the disclosure”
	This figure goes over the input layer of the neural network. Specifically, reference number 708 is the modulo counter that splits the input streams and reference numbers 712 and 714 work together to do the sample and hold processing as referenced in the independent claim. Examiner notes that the claim limitation includes “mask circuit” which is not a well-known term in the art. Looking at applicant’s specification, the examiner found “the mask circuit 806 is a circuit that executes mask processing” meaning any hardware that has the capability to perform the operations of the claim language is capable of being a “mask circuit”. ]
[ (Col. 10, Lines 60-64) “The input value 606 (u(p)) is converted to a stochastic bit-stream in B2S converter 716, and the selected weight value 718 (wi in) is converted to a weight bit-stream in B2S converter 608. The resulting bit-streams are input to XNOR gate 720 to produce the stochastic bit-stream 612”
	Further support of the above. ]
 a plurality of shift registers that give the time shift to each of the plurality of second input streams,
[ (Col. 10, Lines 33-36) “Shift register 630 serves as the delay line shown in FIG. 3. In the embodiment shown, the entire reservoir state of the reservoir, which is held in shift register 630, is provided to output layer 634”
	This citation teaches the shift registers providing the delay (equivalent to time shift) to the input streams. As noted in the independent claim, the first input streams are modulated and further split into smaller time-step streams. ]
and a computation circuit that superimposes the plurality of second input streams subjected to the time shift processing.
[ (Fig. 7) and (Col. 10, Lines 46-65) “The input value 606 (u(p)) is converted to a stochastic bit-stream in B2S converter 716”
	This paragraph and the corresponding figure go over the input layer of the network. Specifically, they mention the modulo operation on the input stream (turning the first input into the second inputs) and the above citation which discusses turning the plurality of second input streams into one. ]







In regards to claim 4, The computer system according to claim 2, is taught by Merkel as seen above. Merkel continues by teaching the following:
wherein in the time shift processing, the input unit temporarily stores the plurality of second input streams in the memory,
 [ (Col. 8, Lines 57-62) “In turn, the n+1 stochastic bit-streams 518 may be produced by converting q-bit values, which are stored in registers 520, using binary-to-stochastic (B2S) converters 522”
	This citation teaches the secondary (or any number after the first) bit stream being stored in the registers which is equivalent to the memory. ]
and the input unit adjusts read timing and reads each of the plurality of second input streams from the memory.
[ (Col. 12, Lines 2-10) “Bit-stream 1202 is input to a cascade of delay elements 524 to provide inputs to a row of 1-bit adders 1204. The delay elements may be shift registers and are used to delay the non-linear node's input in order to create multiple statistically independent copies of the same stochastic bit stream.”
	This citation shows the bit-streams are input into the delay elements (which can be shift registers and are equivalent to memory) and are used to delay the input to create independent copies of the bit stream. Examiner notes that the streams being independent and being delayed is equivalent to the claim language of adjusting read timing. ]




Independent claim 5 is similar to independent claim 1 except for it being directed to a different statutory category. As the claims are similar except for different statutory category, claim 5 is rejected with the same art, reasoning and analysis as claim 1. Please see the claim 1 rejection above for detailed mapping. 
Independent claim 6 is similar to independent claim 2 except for it being directed to a different statutory category. As the claims are similar except for different statutory category, claim 6 is rejected with the same art, reasoning and analysis as claim 2. Please see the claim 2 rejection above for detailed mapping.
Independent claim 7 is similar to independent claim 3 except for it being directed to a different statutory category. As the claims are similar except for different statutory category, claim 7 is rejected with the same art, reasoning and analysis as claim 3. Please see the claim 3 rejection above for detailed mapping.
Independent claim 8 is similar to independent claim 4 except for it being directed to a different statutory category. As the claims are similar except for different statutory category, claim 8 is rejected with the same art, reasoning and analysis as claim 4. Please see the claim 4 rejection above for detailed mapping.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11188818 B2 – Reservoir computing system that teaches a reservoir unit within a recurrent neural network, time-series data, non-linear nodes and delay coordinates




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123